             Case 3:20-cv-02131-GPC-JLB Document 3-2 Filed 03/10/21 PageID.23 Page 1 of 2



                  1   OGLETREE, DEAKINS, NASH,
                      SMOAK & STEWART, P.C.
                  2   DAVID RAIZMAN, CA Bar No. 129407
                      david.raizman@ogletree.com
                  3   AMBER L. ROLLER, CA Bar No. 273354
                      amber.roller@ogletree.com
                  4   J. NICHOLAS MARFORI, CA Bar No. 311765
                      nicholas.marfori@ogletree.com
                  5   400 South Hope Street, Suite 1200
                      Los Angeles, California 90071
                  6   Telephone: 213-239-9800
                      Facsimile: 213-239-9045
                  7
                      Attorneys for Defendant
                  8   SPROUTS FARMERS MARKET, INC.
                  9
                                           UNITED STATES DISTRICT COURT
              10
                                         SOUTHERN DISTRICT OF CALIFORNIA
              11
                      Amber Gilles,                               Case No. 3:20-cv-02131-GPC-JLB
              12
                                  Plaintiff,                      DECLARATION OF BRANDON
              13                                                  LOMBARDI IN SUPPORT OF
                            v.                                    DEFENDANT’S MOTION TO
              14                                                  DISMISS PLAINTIFF’S
                      Sprouts Farmers Market, Inc. and Does       COMPLAINT PURSUANT TO FED.
              15
                      1 through 20, Inclusive,                    R. CIV. PROC. RULE 4(M)
              16                                                  [Filed concurrently with Notice of Motion
                                  Defendants.                     to Dismiss; Memorandum of Points and
              17                                                  Authorities; and Request for Judicial
                                                                  Notice]
              18
                                                                  Date:         April 30, 2021
              19                                                  Time:         1:30 p.m.
                                                                  Place:        Courtroom 2D
              20
                                                                  Complaint Filed: October 30, 2020
              21                                                  Trial Date:       None
                                                                  District Judge: Hon. Gonzalo P. Curiel
              22                                                  Magistrate Judge: Hon. Jill L. Burkhardt
              23

              24

              25

              26

              27

              28
                                                                                  Case No. 3:20-cv-02131-GPC-JLB
                         DECLARATION OF BRANDON LOMBARDI IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS
46329705_1.docx
                                 PLAINTIFF’S COMPLAINT PURSUANT TO FED. R. CIV. PROC. RULE 4(M)
               Case 3:20-cv-02131-GPC-JLB Document 3-2 Filed 03/10/21 PageID.24 Page 2 of 2



                    1                     DECLARATION OF BRANDON LOMBARDI
                    2         I, Brandon Lombardi, declare and state as follows:
                    3         1.     I am the Chief Legal Officer for defendant SF Markets, LLC
                    4   (“Sprouts,” erroneously sued at “Sprouts Farmers Market, Inc.”) and have held this
                    5   position since January 2012. I make this declaration in support of Sprouts’ Motion
                    6   to Dismiss Plaintiff’s Complaint Pursuant to Rule 4(m) of the Federal Rules of Civil
                    7   Procedure (the “Motion”). The facts set forth in this declaration are true of my own
                    8   personal knowledge. If called upon to testify to those facts, I could do so
                    9   competently.
                10            2.     Corporate Service Company (“CSC”) is Sprouts’ registered agent in the
                11      state of California. CSC has been Sprouts’ registered agent since prior to October
                12      30, 2020.
                13            3.     Sprouts’ Corporate Support Office is located at 5455 East High Street,
                14      Phoenix, Arizona. Sprouts’ Corporate Office has remained open, staffed with a
                15      receptionist, and available for acceptance of service during normal, weekday
                16      business hours at all times from October 30, 2020 to the present.
                17            4.     On February 17, 2021, Plaintiff sent a process server to my personal
                18      residence. I am not a party to this lawsuit or named or identified in the Complaint.
                19      My personal address is not listed on Sprouts’ website or publicized by the Company.
                20            I declare under penalty of perjury under the laws of the State of California that
                21      the facts stated above are true and correct.
                22            Executed this 10th day of March 10, 2021, at Phoenix, Arizona.
                23

                24

                25

                26

                27
                28
                                                                 1                  Case No. 3:20-cv-02131-GPC-JLB
                            DECLARATION OF BRANDON LOMBARDI IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS
Giles_Declaration
                                     PLAINTIFF’S COMPLAINT PURSUANT TO FED. R.CIV. PROC. RULE 4(M)
